DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane Hunter (Reg. No. 41,858) on 2022-06-10.
The application is amended as follows:
In the claims:

1.  (Currently amended)  A method operational in a communication network, comprising:
authenticating, by an authentication server, an authentication peer seeking to establish communications via a first network access node;
retrieving, by the authentication server, user profile information associated with the authentication peer, wherein the user profile information includes 
sending the user profile information to a network gateway node that facilitates communication services for the authentication peer.

2.  (Original)  The method of claim 1, further comprising:
sending the user profile information to an authenticator that facilitates communications for the authentication peer.

3.  (Original)  The method of claim 1, wherein the authentication server is an authentication, authorization, and accounting (AAA) entity that is part of the communication network.

4.  (Original)  The method of claim 1, wherein sending the user profile information to the network gateway node includes having an authenticator for the communication network send the user profile information to the network gateway node.

5.  (Original)  The method of claim 1, wherein sending the user profile information to the network gateway node includes having the authentication server send the user profile information to the network gateway node.

6.  (Canceled)

7.  (Original)  The method of claim 1, further comprising:
sending a policy request from the network gateway node to a policy control and resource function (PCRF) entity;
sending a primary user identifier request from the PCRF entity to the authentication server, wherein the primary user identifier is uniquely associated with the authentication peer;
sending a reply from the authentication server to the PCRF entity, the reply including the requested primary user identifier;
obtaining a user policy at the PCRF entity for the authentication peer using the primary user identifier; and
sending the user policy from the PCRF entity to the network gateway node.

8.  (Previously presented)  The method of claim 1, further comprising:
sending a secondary user identifier to an authenticator that facilitates communications for the authentication peer, wherein:
the authenticator is a session reference network controller (SRNC) associated with a base station serving the authentication peer in the communication network,
the authentication peer is a wireless access terminal, and
the secondary user identifier is associated with a primary user identifier, the primary user identifier being a network access identifier for the wireless access terminal.

9.  (Currently amended)  An authentication server including a processing circuit adapted to:
authenticate an authentication peer seeking to establish communications via a first network access node;
retrieve user profile information associated with the authentication peer, wherein the user profile information includes 
send the user profile information to a network gateway node that facilitates communication services for the authentication peer.

10.  (Original)  The authentication server of claim 9, wherein the processing circuit is further adapted to:
send the user profile information to an authenticator that facilitates communications for the authentication peer.

11.  (Original)  The authentication server of claim 9, wherein the processing circuit is further adapted to:
receive a primary user identifier request from a PCRF entity, wherein the primary user identifier is uniquely associated with the authentication peer; and
send a reply to the PCRF entity, the reply including the requested primary user identifier.

12.  (Currently amended)  An authentication server comprising:
means for authenticating an authentication peer seeking to establish communications via a first network access node;
means for retrieving user profile information associated with the authentication peer, wherein the user profile information includes 
means for sending the user profile information to a network gateway node that facilitates communication services for the authentication peer.

13.  (Original)  The authentication server of claim 12, further comprising:
means for sending the user profile information to an authenticator that facilitates communications for the authentication peer.

14.  (Original)  The authentication server of claim 12, further comprising:
means for receiving a primary user identifier request from a PCRF entity, wherein the primary user identifier is uniquely associated with the authentication peer; and
means for sending a reply to the PCRF entity, the reply including the requested primary user identifier.

15.  (Currently amended)  A non-transitory, computer-readable storage medium comprising a computer program comprising instructions which when executed by a processor of an authentication server cause the processor to:
authenticate an authentication peer seeking to establish communications via a first network access node;
retrieve user profile information associated with the authentication peer, wherein the user profile information includes a quality of service for communication services of the authentication peer; and
send the user profile information to a network gateway node that facilitates communication services for the authentication peer.

16.  (Previously presented)  The non-transitory, computer-readable storage medium of claim 15, wherein the instructions when executed by the processor further cause the processor to:
send the user profile information to an authenticator that facilitates communications for the authentication peer.

17.  (Previously presented)  The non-transitory, computer-readable storage medium of claim 15, wherein the instructions when executed by the processor further cause the processor to:
receive a primary user identifier request from a PCRF entity, wherein the primary user identifier is uniquely associated with the authentication peer; and
send a reply to the PCRF entity, the reply including the requested primary user identifier.

18.  (Previously presented)  The method of claim 1, wherein the user profile information indicates a type of service, or a service plan, or one or more service restrictions, or any combination thereof, for the authentication peer, and the method further comprises managing signal forwarding to the authentication peer based on the user profile information such that mobility of the authentication peer is transparent to a home network of the authentication peer.

19.  (Previously presented)  The authentication server of claim 9, wherein the user profile information indicates a type of service, or a service plan, or one or more service restrictions, or any combination thereof, for the authentication peer, and the processing circuit is further adapted to manage signal forwarding to the authentication peer based on the user profile information such that mobility of the authentication peer is transparent to a home network of the authentication peer.

20.  (Previously presented)  The authentication server of claim 12, wherein the user profile information indicates a type of service, or a service plan, or one or more service restrictions, or any combination thereof, for the authentication peer, and the authentication server further comprises means for managing signal forwarding to the authentication peer based on the user profile information such that mobility of the authentication peer is transparent to a home network of the authentication peer.

21.  (New)  The non-transitory, computer-readable storage medium of claim 15, wherein the user profile information indicates a type of service, or a service plan, or one or more service restrictions, or any combination thereof, for the authentication peer, and wherein the instructions further comprise instructions to cause the processor to manage signal forwarding to the authentication peer based on the user profile information such that mobility of the authentication peer is transparent to a home network of the authentication peer.

22.  (New)  The method of claim 1, wherein the user profile information further includes a user profile, or a user policy, or a combination thereof.

23.  (New)  The authentication server of claim 9, wherein the user profile information further includes a user profile, or a user policy, or a combination thereof.

24.  (New)  The authentication server of claim 12, wherein the user profile information further includes a user profile, or a user policy, or a combination thereof.

25.  (New)  The non-transitory, computer-readable storage medium of claim 15, wherein the user profile information further includes a user profile, or a user policy, or a combination thereof.


Response to Amendment
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2022-05-02. Claims 1-5, 7-25 are pending, following the cancellation of claim 6 and addition of new claims 18-25. Claims 1, 9, 12, 15 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20130210391 to Zhou et al. (hereinafter "Zhou '391") in view of U.S. Publication 20070066286 to Hurtta (hereinafter "Hurtta '286")) does not disclose, with respect to claim 1, in a method comprising authentication for network access, "retrieving, by the authentication server, user profile information associated with the authentication peer, wherein the user profile information includes at least one of a user profile, a user policy, or a quality of service for the user profile, for communication services of the authentication peer" and "sending the user profile information to a network gateway node that facilitates communication services for the authentication peer" in the recited context.  Rather,  Zhou '391 discloses retrieving other user profile information [Zhou '391 ¶ 0025-0026] in an authentication protocol [Zhou '391 ¶ 0022, 0020, 0039, 0025, 0023].  To this, Hurtta '286 adds sending retrieved user policy information to a gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, 12, 15, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-5, 7-8, 10-11, 13-14, 16-25 are allowed in view of their respective dependence from claims 1, 9, 12, 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494